DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introductory Remarks
This action is in response to communications filed on 19 August 2019. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1 and 12 is/are presented in independent form.

This application properly claims benefit, as a divisional, of U.S. Application No. 13/750873 filed on 25 January 2013, which claims benefit to U.S. Provisional Application No. 61/707685 filed on 28 September 2012. 

Two IDS’s were received on 10 September 2019, another on 8 October 2019, another two on 15 January 2020, another on 30 March 2020, another two on 30 June 2020, another on 23 September 2020, and yet another on 29 December 2020. All references have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has found no prior art that teaches or renders obvious logging database elements in one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165